DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and the species labeled biomolecule in the reply filed on 6/6/22 is acknowledged.
Claims 43,49,50,53,54,58,59 and 99-101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.

Drawings/ Specification
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is confusing as to how the labeled biomolecule “is a single-stranded nucleic acid” since the labeled biomolecule necessarily comprises a polycyclic fluorophore and the linkers L1 and L2.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what reactant and what type of association are required as there is no structure for the reactant but is merely described by functional language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,7,20,22,23 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achilefu et al. (US 2009/0214436A1) in view of Brown et al. (Tett. Lett. 2001, 42, 2587-2591) and in further view of Davies et al. (US 2003/0143591A1).
Achilefu et al. (US 2009/0214436A1) discloses dichromic fluorescent compounds comprising dyes, such as
    PNG
    media_image1.png
    203
    565
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    227
    564
    media_image2.png
    Greyscale
wherein R1 and R2 are independently selected from nucleic acids, nucleotides, oligonucleotides, amino acid sequences, etc. (abstract; p3, [0046- 0057]; p4, [0062-0081]; p5, [0086-0097]; p7, [0103-0105]). One or more of the groups may include a reactive group for coupling the dye compound to a biomolecule (p5, [0098]).  
The biomolecules can be attached to the dyes via a phosphate by a bond that is an ether, ester, etc. (p7, [0106]).
The cyanine dyes of the disclosure encompass the cyanine polycyclic fluorophore/cyanine of the instant claims.
The nucleic acids, oligonucleotides, nucleotides, etc. of the disclosure encompass the
biomolecules of the instant claims.
The methylene chains of –(CH2)n-R1 and –(CH2)m-R2 of the disclosure encompass the optionally substituted alkylene L1 and L2 of the instant claims. 
Achilefu et al. does not explicitly disclose the biomolecule is bound to the dye via the oxygen moieties. 
Brown et al. (Tett. Lett. 2001, 42, 2587-2591) discloses cyanine dye labeled oligonucleotides wherein the dye is bound to oligonucleotide backbone and/or to phosphoramidite via an oxygen (p2588, right column, second paragraph; Figures 2 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind the biomolecules of Achilefu et al. via an oxygen as Brown et al. teaches of labeling cyanine dyes with oligonucleotides and/or phosphoramidites via an oxygen and Achilefu et al. teaches that the bond between the biomolecule may comprise an ester, ether, etc. Therefore, it would have been predictable to one of ordinary skill to attach the biomolecules of Achilefu et al. via known covalent attachments with a reasonable expectation of success.

Achilefu et al. does not a second oligonucleotide strand hybridized to the first oligonucleotide strand.
Davies et al. (US 2003/0143591A1) discloses nucleic acid probes with covalently conjugated dyes which are attached either at adjacent nucleotides or at the same nucleotide of the probe. The nucleic acid probes generate a fluorescent signal upon hybridization to complementary nucleic acid based on the interaction of one of the attached dyes. The probes can be used in homogeneous assays, real-time PCR monitoring, etc. (abstract; p4, [0035]; p7, [0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to hybridize the dichromic fluorescent compounds of Achilefu et al. to a
complementary nucleic acid for the advantage of use in homogeneous assays, real-time PCR monitoring and the detection of analytes.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618